Free Writing Prospectus Filed pursuant to Rule 433(f) Registration Statement No. 333-157560 Dated June 10, 2009 Commerce Bancshares, Inc. Free Writing Prospectus Published or Distributed by Media On June 5, 2009, the print edition and online publication of the St. Louis Business Journal each published an identical article concerning Commerce Bancshares, Inc. (the “Company”).The full text of the online and print article is reproduced below. The article published by the St. Louis Business Journal’s online and print publications was not prepared by or reviewed by the Company or any other offering participant prior to its publication. The publisher of the article is not affiliated with the Company. The Company made no payment and gave no consideration to the publisher in connection with the publication of the article or any other articles published by this publisher concerning the Company. With the exception of statements and quotations attributed directly to Mr. Clark or Mr. Kemper, or derived from the Company’s public filings with the SEC, the article represented the author’s opinion and the opinion of others, which are not endorsed or adopted by the Company. You should consider statements in the article or contained herein only after carefully evaluating all of the information in the Company’s registration statement on Form S-3 (File No. 333-157560), which the Company filed with the SEC on February 27, 2009, and in the related prospectus supplement dated February 27, 2009, including the risks described therein and in the Company’s Annual Report on Form 10-K filed on February 26, 2009 and the other documents incorporated by reference into such registration statement. We note that the article includes a statement that the Company’s tangible capital ratio of 8.2% is the highest among the top 50 U.S. banks.For purposes of correction and clarification, the Company’s tangible capital ratio was the second highest among the top 50 U.S. banks as of December 31, 2008.Also, we note that the article includes the following statement attributable to Mr. Clark: “[the Company is] the largest bank by market capitalization that said no to [Troubled Asset Relief Program (TARP)] money.”For purposes of clarification, as of December 31, 2008, Commerce was the largest bank by market capitalization that did not take any TARP money. Forward Looking Information This free writing prospectus contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements include future financial and operating results, expectations, intentions and other statements that are not historical facts. Such statements are based on current beliefs and expectations of the Company’s management and are subject to significant risks and uncertainties. Actual results may differ materially from those set forth in the forward-looking statements. Full Text of June 5, 2009 St. Louis Business Journal Article (print and online version) St.
